DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least a patterned substrate and a continuous epitaxial n-layer, or a patterned n-layer on a planar substrate, a first plurality of flat regions comprising a first crystallographic plane orientation and being located a first distance from a base of the patterned body, a second plurality of flat regions comprising the first crystallographic plane orientation and being located a second distance from a base of the patterned body, the second distance being smaller than the first distance, a plurality of sloped sidewalls comprising a second crystallographic plan orientation, and a portion of the n-layer positioned adjacent to the sloped sidewalls having a thickness less than a thickness of portions of the n-layer adjacent any of the flat regions; …” as recited in claims 1, 5, 10, and 16.
Xia et al. (US 20200035748 A1, hereinafter Xia), the closest reference, teaches an N region 21, an active region 22, and a P region 23 having a sloped sidewall (See at least FIG. 3) and an N electrode 41 and a P electrode 42.  However, Xia does not explicitly teach a patterned substrate and a continuous epitaxial n-layer, or a patterned n-layer on a planar substrate, a first plurality of flat regions comprising a first crystallographic plane orientation and being located a first distance from a base of the patterned body, a second plurality of flat regions comprising the first crystallographic plane orientation and being located a second distance from a base of the patterned body, the second distance being smaller than 
Therefore, claims 1, 5, 10, and 16 are allowed, and claims 2-3, 6-8, 111-15, and 17-21 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812